Citation Nr: 0802973	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-30 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim to be recognized as the 
surviving spouse of the veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran, who served in the Philippine Army from November 
1941 to April 1942, was reportedly a prisoner of war from 
April 1942 to January 1943 and was in a missing status from 
October 1944 to June 1946.  The veteran is presumed to have 
died in July 1946.  The appellant is the veteran's former 
spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an adverse decision by the above Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
September 1993 the Board issued a decision, denying the 
appellant's claim for entitlement to recognition as the 
surviving spouse of the veteran for the purpose of VA 
benefits.



FINDINGS OF FACT

1. In a September 1993 decision, the Board denied the 
appellant's claim of entitlement to recognition as the 
surviving spouse of the veteran on the basis that the 
appellant and the veteran divorced in September 1944; the 
appellant did not appeal the Board's decision.

2. The additional evidence associated with the claims folder 
since the Board's September 1993 decision is cumulative or 
redundant, does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.



CONCLUSION OF LAW

1.  The Board's September 1993 decision which denied the 
appellant's claim of entitlement to recognition as the 
surviving spouse of the veteran is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2007).

2.  Evidence received since the Board's September 1993 
decision is not new and material; the claim for recognition 
of the appellant as the veteran's surviving spouse is 
therefore not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

As fully discussed herein, a primary element of a claim for 
death benefits is that the claimant be the surviving spouse, 
as defined by law, of the individual under whose entitlement 
the claimant seeks benefits.  In this case, the previous 
marriage of the veteran and the appellant was dissolved by 
divorce before the veteran's death, and therefore her claim 
as the surviving spouse is not valid.  Thus, because the law 
as mandated by statute, and not the evidence, is dispositive 
of this claim, the VCAA is not applicable.  Mason v. 
Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).




Moreover, the record does reflect that the appellant has been 
notified of the exact reason for the denial of this claim.  
She has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  There is no indication of record, nor has the 
appellant identified any other potential sources, of relevant 
evidence in support of her claim.  Therefore, the Board is 
satisfied that VA has met the notification and assistance 
requirements of the VCAA.  The Board concludes that 
additional assistance would not aid in substantiating the 
appellant's claim, because her eligibility for the benefit 
sought is precluded by law.

II.  Applicable Laws and Regulations

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the credibility of evidence must be presumed for 
the purpose of deciding whether it is new and material.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).


Governing law provides that service-connected and non-service 
connected death benefits may be paid to the surviving spouse 
of a veteran if certain requirements are met.  38 U.S.C.A. §§ 
1304, 1310, 1311, 1318, 1541.

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

A surviving spouse is defined as a person of the opposite sex 
who was the spouse of a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse) and who has not remarried or (in cases not involving 
remarriage) has not since the death of the veteran lived with 
another person and held himself or herself out openly to the 
public to be the spouse of such other person.  38 U.S.C.A. § 
101(3); 38 C.F.R. § 3.50.

III.  Analysis

By September 1993 decision, the Board denied the appellant's 
claim of entitlement to recognition as the surviving spouse 
of the veteran, on the basis that the appellant and the 
veteran had divorced in September 1944.  The appellant did 
not appeal the September 1993 Board decision to the Court of 
Appeals for Veterans Claims, and it has become final.  38 
U.S.C.A. § 7104.

The evidence of record at the time of the Board's September 
1993 decision included all of the documents related to the 
claim for death benefits filed by the veteran's second wife, 
R.R.S., including the RO's and the Board's denial of her 
claim; a copy of the marriage certificate for the appellant 
and the veteran; a divorce decree for the 

appellant and the veteran; affidavits from fellow 
servicemembers; an affidavit from a congressman; affidavits 
from neighbors; a copy of a marriage certificate for the 
veteran and R.R.S.; copies of service department verification 
regarding the veteran's service, POW status, and presumed 
death; and a copy of a December 1992 opinion issued by VA's 
District Counsel regarding the legality of the divorce decree 
for the veteran and the appellant and whether the divorce of 
the veteran and the appellant was legal and valid.  

In summary, the facts on file at the time of the Board's 
September 1993 decision showed that the veteran and appellant 
were married in December 1938, that a divorce decree was 
issued to the veteran and the appellant in September 1944, 
and that the veteran married his second wife, R.R.S., in 
October 1944.  The veteran had one child with the appellant 
and then one child with R.R.S.  The divorce decree showed 
that the veteran and appellant agreed to a statement of 
facts, which stated that they had abandoned each other in 
1941, that their child would remain in the custody of the 
appellant and the veteran would pay a monthly amount to the 
appellant, and that the appellant and the child could stay in 
the veteran's parents house as long as she wanted.  The 
veteran was shown to have served in the Philippine Army from 
November 1941 to April 1942, to have reportedly been a POW 
from April 1942 to January 1943, o have been in a missing 
status from October 1944 to June 1946, and to have been 
presumed to have died in July 1946.  The record reflects that 
the RO and the Board denied the second wife's claim, based on 
a finding that the veteran was not shown to have had 
recognized service with the Armed Forces of the United States 
for which service connection for which death benefits may be 
granted under the law.  

Evidence received since the September 1993 Board decision 
includes several written statements submitted by the 
appellant in advancing her claim; several affidavits from 
friends and fellow servicemembers of the veteran, claiming 
that the appellant and the veteran were never divorced and 
that the veteran died in service; and several duplicate 
documents including a copy of the appellant and the veteran's 
marriage certificate, a birth certificate for their child.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the Board's 
September 1993 decision is either cumulative or redundant of 
the evidence of record, does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  The 
evidence added to the record does not include any additional 
relevant information relating to the validity of the divorce 
between the appellant and the veteran nor does it relate to 
the appellant's status as a surviving spouse.  The Board 
notes that the appellant continues to assert that she was not 
"a party to any settlement for divorce with [the veteran]".  
The record reflects that she has maintained for years that 
she was not aware of the divorce from the veteran.  However, 
this is not new evidence.  Moreover, the uncontroverted legal 
document, the divorce decree, shows that the veteran and 
appellant resided in the Philippines and were legally 
divorced under the Philippine laws in effect at the time of 
the Japanese occupation, in 1944.  Under relevant law, their 
marriage was legally ended at that time. 

Thus, the Board concludes that the appellant's arguments are 
essentially cumulative of her prior contentions, and do not 
raise a reasonable possibility of substantiating the claim.  
Because the information provided in support of the 
application to reopen the appellant's claim to be recognized 
as the surviving spouse of the veteran does not include new 
and material evidence, the application to reopen the claim 
must be denied.  Until the appellant meets her threshold 
burden of submitting new and material evidence sufficient to 
reopen his claim, the benefit-of-the-doubt doctrine does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

The appeal to reopen a claim of whether the appellant may be 
recognized as the veteran's surviving spouse is denied.



________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


